           Case 1:20-cr-00182-VEC Document 131 Filed 07/23/21 Page 1 of 1
                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
                                                                        DOC #:
UNITED STATES DISTRICT COURT                                            DATE FILED: 7/23/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              : 20-CR-182 (VEC)
                 -against-                                    :
                                                              :     ORDER
 JONATHAN BURGOS,                                             :
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on July 9, 2021, the Government and Mr. Burgos filed motions in limine,

Motions, Dkts. 128, 129; and

       WHEREAS in the Government’s motion, the Government stated that it is considering

seeking a superseding indictment in this case, Motion, Dkt. 129 at 20–21 n.7;

       IT IS HEREBY ORDERED that the Government must proceed to trial as scheduled on

August 23, 2021, with the current indictment unless (a) the Government returns a superseding

indictment on or before Friday, July 30, 2021; (b) the Defendant consents to proceeding to trial

under any later-returned superseding indictment; or (c) the trial is adjourned.



SO ORDERED.

Dated: July 23, 2021
      New York, NY
                                                             ______________________________
                                                                   VALERIE CAPRONI
                                                                   United States District Judge
